ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                )
                                           )
OHL USA, Inc.                              ) ASBCA No. 62465
                                           )
Under Contract No. W912PL-15-C-0002        )

APPEARANCES FOR THE APPELLANT:                Timothy L. Pierce, Esq.
                                              R. Michael Viayra, Jr., Esq.
                                               Pierce Kavcioglu Espinosa & Cesar, LLP
                                               Encino, CA

APPEARANCES FOR THE GOVERNMENT:               Michael P. Goodman, Esq.
                                               Engineer Chief Trial Attorney
                                              John F. Bazan, Esq.
                                               Engineer Trial Attorney
                                               U. S. Army Engineer District, Los Angeles

                             ORDER OF DISMISSAL

       Appellant’s October 7, 2021, motion to dismiss with prejudice appeal number
62465, one of several consolidated appeals, is unopposed by respondent and is
GRANTED. Accordingly, appeal number 62465 is dismissed from the Board’s docket
with prejudice. Appeal number 62464 and appeal numbers 62466, 62467, 62468, 62469,
62470, 62471, 62472, and 62473 are unaffected and will continue to proceed per our
previous orders.

      Dated: October 14, 2021




                                           BRIAN S. SMITH
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62465, Appeal of OHL USA, Inc.,
rendered in conformance with the Board’s Charter.

       Dated: October 15, 2021




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2